Exhibit 10.5.4

 

TO:

 

Tim O’Neil

 

 

CFO

 

 

LOUD Technologies Inc.

 

 

 

From:

 

Martin J. Coloson Jr.

 

 

First Vice President

 

 

Wachovia Capital Finance

 

 

 

Date:

 

May 11th, 2005

 

 

 

Subject:

 

US Bank Interest payment for April 2005

 

We understand that LOUD Technologies did not meet the Minimum Excess
Availability test as defined in the Second Amended and Restated Subordinated
Credit Agreement between US Bank and LOUD Technologies.  Specifically, LOUD’s
minimum availability was below the $2,000,000 minimum requirement on April 27,
2005.  LOUD is not required to make a cash interest payment to US Bank for the
month of April 2005, due to the Minimum Excess Availability limitation.

 

LOUD Technologies wishes to avoid the default interest rate US Bank is permitted
to charge for failure to make the April 2005 interest payment.  Therefore, LOUD
seeks consent from Wachovia Capital Finance for LOUD to make the April monthly
interest payment to US Bank.

 

Wachovia Capital Finance agrees to permit LOUD Technologies to make the April
interest payment.

 

Wachovia Capital Finance is only agreeing to this waiver for the month of April
2005.

 

Approved by:

 

 

/s/ Martin J. Coloson Jr.

 

Martin J. Coloson Jr.

Wachovia Capital Finance

 

--------------------------------------------------------------------------------